CHARLES CARROLL, Judge.
This is an appeal by the plaintiffs below from an order granting a motion of the defendant and dismissing the cause as to certain plaintiffs.
The plaintiffs Max P. Engel and Paul Pollack, comprising a law partnership, filed an action on behalf of themselves and for use and benefit of William H. Cooper and Betty Cooper, his wife, who were their clients. They alleged that a set of American Jurisprudence purchased by them from the defendant, a law book publishing company, included a Desk Book which contained a listing of the statutory periods of limitations for types of actions in the various states; that they relied thereon as to the limitation period in the State of Alabama for an action they were employed to prosecute there for their said clients; that during the first year after the cause of action arose, and in which it could have been sued upon in Alabama, the attorneys did not bring the action there because of reliance on information contained in the Desk Book which gave the Alabama limitation period for such an action as being six years, whereas in fact the limitation period was one year. Breach of implied warranty of fitness was alleged. A motion of the defendant to dismiss was denied as to the plaintiff lawyers individually, but was granted as to their clients William H. Cooper and Betty Cooper, his wife, for use and benefit of whom the lawyers also had sued.
Without expressing any opinion on the sufficiency of the complaint as it applies to *94the plaintiff attorneys individually — a question which we consider is not before us on this appeal — we affirm the order appealed from on authority of Rodriguez v. Shell’s City, Inc., Fla.App.1962, 141 So.2d 590, as it appears from the complaint that the plaintiff clients were not users of the product.
Affirmed.